DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 6-8, 10-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (Wan; US 2019/0022347).
	For claim 1, Wan discloses motion sickness reduction system for vehicle occupants [E.g. 0004], comprising: 
	an information collector configured to collect driving information of a vehicle or state information of an occupant of the vehicle [E.g. 0040: the sensing system 24 includes one or more sensing devices 54 that sense observable conditions of the exterior environment of the autonomous vehicle 10. The sensing devices 54 may include, but are not limited to, radar 56, lidar 58, a global positioning system 60, cameras 62, ultrasonic sensors 64, and/or other sensors 68. The sensing devices 54 may each be communicatively coupled with the controller 28 and may each provide a signals and/or other information thereto. The actuator system 30 includes one or more actuator devices 55 that control one or more vehicle operations or features such as, but not limited to, an accelerator actuator 70 of the accelerator system 45 for the propulsion system 44, a shift actuator 72 of the transmission system 46, a steering actuator 74 of the steering system 48, a brake actuator 76 of the brake system 50, a suspension actuator 79 of the suspension system 27, or other actuators 78 for other vehicle systems 53. The actuator devices 55 may each be communicatively coupled with the controller 28 to receive signals therefrom, directly, or indirectly such as through intermediary modules or controllers, and to provide information thereto, when relevant, such as feedback. The vehicle state system 32 includes one or more sensors 80 that sense or measure conditions of the vehicle 20, or of a vehicle system. The sensors 80 may include, but are not limited to, acceleration/deceleration sensors 82 for sensing longitudinal and/or later acceleration of the vehicle 20, an odor sensor 83, speed sensors 84, such as a revolution per minute sensor for the transmission 46, a light sensor 85, and a suspension sensor 86 such as a displacement or position sensor for sensing the oscillation of the suspension system 27. The occupant state system 34 includes one or more occupant state devices 88 that provide information or data on aspects of an occupant of the vehicle 20. The occupant state devices 88 may include, but are not limited to, biometric sensors 90 for sensing biological features of an occupant, motion sensors 92 for sensing motion of an occupant, cameras 94 for observing features of an occupant, a transceiver 96 for connecting with an occupant's personal electronic device(s) PED 99 to obtain data on the occupant, and an interface 98 to receive inputs from an occupant such as temperature, aroma and lighting preferences. The inputs may be received as alphanumeric entries, or a voice response system may be used. In a number of examples, the interface 98 may comprise one or more sensors associated with user interfaces such as vehicle touch screens, rotary knobs, buttons, and/or other types of user interfaces within the vehicle 20 for receiving inputs from an occupant. A vision system 97 may be configured to recognize aspects of an occupant using inputs from the occupant state devices 88. The controller 28, may support any number of additional operations and functions of additional vehicle systems 38 in the vehicle 20 used in, or associated with, the motion sickness mitigation system 22. In various embodiments, the additional vehicle systems 38 include a heating, ventilation and air conditioning (HVAC) system 100, a lighting system 102, an audio display system 104, a visual display system 106, a haptic display system 108, a navigation system 110. In other embodiments, the vehicle features can further include interior and/or exterior vehicle features such as, but are not limited to, doors, a trunk, and cabin features, etc. (not numbered). The controller 28 may receive information from any number of additional sensors, which may include for example, a steering angle sensor 49, roll, pitch, and yaw sensor(s) 51, wheel speed sensors, various sensors for the propulsion system 44, a vehicle speed sensor, various temperature sensors, position sensors, etc., 0051, 0023]; 
	a predictor configured to predict a motion sickness state of the occupant based on the driving information or the state information [E.g. 0050: A determination is made as to whether the occupant is predicted to experience motion sickness at an early stage of the trip at step 214. Using the information obtained through steps 204-212, the pre-trip prediction module 132 makes the determination. More specifically, factors indicating the occupant is at increased risk to experience motion sickness at early stage of the trip include the occupant's motion sickness susceptibility, such as based on age and other factors obtained from the occupant profile 148. The factors indicating the occupant is at increased risk to experience motion sickness at early stage of the trip may include: whether the occupant has experienced motion sickness at an early stage of a previous trip of which the occupant profile, driving profile, route profile, and environmental situation are similar to those currently expected; whether the occupant experienced motion sickness at early stage of a previous trip of which the occupant profile, driving profile, route profile, and/or environmental situation are different than those currently expected, and the occupant's health condition (as collected through the data input signal 146), in the current trip is worse than in the previous trip; the occupant's preferred mitigation didn't work in the previous trip; the occupant chooses a more aggressive driving profile for the upcoming current trip; the route of the upcoming current trip includes more vehicle behavior changes, e.g. stop-and-go, turns, lane changes; the duration of the upcoming current trip is longer (e.g. from GPS); and/or the route profile/environmental situation from steps 210, 212 is worse in the upcoming current trip, e.g. bumpy road, raining, rush hour (from GPS or off-board input signal 142). In other examples, the factors indicating the occupant is at increased risk to experience motion sickness at early stage of the trip include instances where the occupant has not experienced motion sickness at early stage of a previous trip of which the occupant profile, driving profile, route profile, and/or environmental situation are different, and two or more of the following conditions are expected to happen in the current trip: the occupant's health condition in the upcoming current trip is worse than in the previous trip; the occupant's preferred mitigation didn't work in the previous trip; the occupant chooses a more aggressive driving profile for the upcoming current trip; the route of the upcoming current trip includes more vehicle behavior changes, e.g. stop-and-go, turns, lane changes, etc.; the duration of the upcoming current trip is longer; and/or the route profile/environmental situation from steps 210, 212 is projected to be worse for the upcoming current trip, e.g. bumpy road, raining, rush hour. In a number of embodiments, for the determination at step 214, the occupant is less likely to experience motion sickness at early stage of the trip if: the occupant has not experienced motion sickness at early stage of the previous trip of which the occupant profile, driving profile, route profile, and/or environmental situation are similar to the upcoming current trip. In addition, weights may be assigned to the factors in the occupant profile, driving profile, route profile, and environmental situation based on their expected contribution to motion sickness. For example, a lack of sleep may be given greater weight than weather, and previous motion sickness history may be given greater weight than traffic. The weights of each factor may be adjusted after each trip according to the occupant's response (whether they experience sickness at the early stage), as indicated by the occupant through the interface 98. Therefore, the prediction of motion sickness at the early stage of the trip may provide increased accuracy when the number of trips in the vehicle 20 increases for each occupant. At step 214, the pre-trip prediction module 132 scores the likelihood of motion sickness being experienced at an early stage of the trip based on the presence of the foregoing factors and their respective weights. When the determination is positive at step 214, the process 200 proceeds to step 216 and motion sickness mitigation is activated. The pre-trip prediction module 132 sends a mitigate signal 152 to the mitigation module 138 to initiate mitigation measures at step 218 as further described below. It should be appreciated that in the current embodiment, steps 202-214 occur prior to moving operation of the vehicle 20, and are based on information and data available at that the pre-trip stage. Step 216 may also be carried out at the pre-trip stage when activated by the pre-trip prediction module 132. Accordingly, the motion sickness mitigation system 22 initiates mitigation measures before the vehicle 20 begins to move, at a stage where occupant motion sickness has not yet been influenced by movement of the vehicle 20. In other embodiments, some of the steps 202-216 may be conducted shortly after the vehicle 20 begins to move, but at an early stage of a trip., 0051, 0010, 0047]; and 
	a driving display configured to display the driving information to the occupant for recognizing the motion sickness state [E.g. 0021: the motion sickness mitigation includes activating a display to alert the occupant to an upcoming vehicle maneuver to avoid a mismatch between sensed movements of the vehicle by the occupant, 0062: Various types of display devices may be included in the vehicle 20 to alert an occupant to upcoming performance and movements. A display device is any output device of the motion sickness mitigation system 22 that presents information to an occupant in visual, audible, tactile/haptic, or other form, 0063-0067].	
	For claim 2, Wan discloses wherein the information collector collects the state information through any one or any two or more of a camera configured to capture images of the occupant [E.g. 0023:  camera observes an occupant and provides a visual signal representative of the occupant], a biometric sensor configured to sense biometric information of the occupant [E.g. 0040: The occupant state devices 88 may include, but are not limited to, biometric sensors 90 for sensing biological features of an occupant], and an indoor air sensor configured to sense indoor air of the vehicle, or the driving information through either one or both of the vehicle's navigation system [E.g. 0049: he input signals 146/142 may also include trip start and end locations, and route details, such as from a map application, such as in the navigation system 110] and a driving sensor provided outside of the vehicle to detect a state of a road surface the vehicle is traveling on [E.g. 0040: the sensing system 24 includes one or more sensing devices 54 that sense observable conditions of the exterior environment of the autonomous vehicle 10. The sensing devices 54 may include, but are not limited to, radar 56, lidar 58, a global positioning system 60, cameras 62, ultrasonic sensors 64, and/or other sensors 68, 0050: the route profile/environmental situation from steps 210, 212 is worse in the upcoming current trip, e.g. bumpy road…].
	For claim 3, Wan discloses wherein the predictor predicts the motion sickness state by comparing the driving information with preset driving indexes and comparing the state information with preset state indexes [E.g. 0050, 0051, 0010, 0047].
	For claim 6, Wan discloses a controller configured to control vehicle indoor air when the predictor predicts motion sickness of a vehicle occupant [E.g. 0058], and wherein the controller is further configured to reduce the motion sickness by operating any one or any two or more of a window, an air conditioner [E.g. 0058], an air clear, an oxygen generator, and an aroma generator of the vehicle to control the vehicle indoor air [E.g. 0058].
	For claim 7, Wan discloses wherein the driving display controls a seat on which the occupant is seated to display the driving information to the occupant for recognizing the motion sickness state [E.g. 0064, 0067, 0063].
	For claim 8, Wan discloses wherein the driving display includes an auditory display configured to aurally notify the occupant of a driving situation inside the vehicle through a speaker mounted on the seat or mounted adjacent to the seat [E.g. 0065, 0066, 0022].
	For claim 10, Wan discloses wherein the driving display includes a visual display configured to indicate the driving information inside the vehicle, and wherein the visual display allows the occupant to visually recognize the driving information of the vehicle from any angle of the occupant's field of view through a display device mounted on the seat [E.g. 0063, 0066, 0067, 0022].
	For claim 11, is interpreted and rejected as discussed with respect to claim 1.
	For claim 12, is interpreted and rejected as discussed with respect to claim 2.
	For claim 13, is interpreted and rejected as discussed with respect to claim 3.
	For claim 16, is interpreted and rejected as discussed with respect to claim 6.
	For claim 17, is interpreted and rejected as discussed with respect to claim 7.
	For claim 18, is interpreted and rejected as discussed with respect to claim 9.
	For claim 20, is interpreted and rejected as discussed with respect to claim 10.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Qin et al. (Qin; US 2018/0053414).
	For claim 4, Wan discloses wherein the driving display includes a visual display configured to indicate the driving information inside the vehicle, and wherein the visual display allows the occupant to visually recognize the driving information through a display device, inside the vehicle [0063, 0066, 0067, 0022]
	Qin fails to expressly disclose that the visual display configured to display any one or any two or more of a speed of the vehicle, a driving direction of the vehicle, and an ambient light configured to indicate the speed or the driving direction of the vehicle.	
	However, as shown by Qin, it was well known in the art of vehicle display devices to include a visual display configured to a speed of the vehicle and an ambient light configured to indicate the speed of the vehicle [E.g. 0018, 0022, 0063-0067].
	It would have been obvious to one of ordinary skill in the art of vehicle displays before the effective filling date of the claimed invention modify Wan with the teaching of Qin in order to enable the user to easily recognize if the vehicle is not within a desired speed range in a manner that does not disturb the user and thereby improve the overall user vehicle experience.
	For claim 14, is interpreted and rejected as discussed with respect to claim 4.

9.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Official Notice.
	For claim 5, Wan disclose wherein the driving display includes a tactile display configured to tactually notify the occupant of a driving situation inside the vehicle, and wherein the tactile display allows the occupant to tactually recognize the driving information of the vehicle through an air vent of the vehicle [0058, 0067]. 
	Wan fails to expressly disclose an ultrasonic haptic interface provided inside the vehicle.
	However, examiner takes official notice that having an ultrasonic haptic interface provided inside the vehicle is well-known in the art of haptic interface and would have been obvious to one of ordinary skill in the art in order to provide a haptic feedback to the user that does not require touching the user body and thereby improve the overall user experience.
	For claim 15, is interpreted and rejected as discussed with respect to claim 5.


10.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Worrel et al. (Worrel; US 2015/0120149).
	For claim 9, Wan fails to expressly disclose wherein the driving display controls an air cell or a seat rotation device mounted on a seat cushion of the seat to change the occupant's sitting posture to reduce motion sickness of the occupant.
	However, as shown by Worrel, it was well known in the art of motion sickness reduction systems to include a driving display that controls a seat rotation device mounted on a seat cushion of the seat to change the occupant's sitting posture to reduce motion sickness of the occupant [E.g. 0031].
	It would have been obvious to one of ordinary skill in the art of motion sickness reduction systems before the effective filling date of the claimed invention modify Wan with the teaching of Worrel in order to allow the vehicle seat to be adjusted according to the vehicle movement and thereby reduce the chance of vehicle occupant feeling motion sickness based on vehicle movement.
	For claim 19, is interpreted and rejected as discussed with respect to claim 9.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Solar et al. (US 2018/0370461)
	Aarts et al. (US 2019/0357834)
	Friedrich (US 2020/0317089)
	Nishimura et al. (US 2020/0385025)

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689